UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 02-1339



DELOIS EDMONDSON,

                                             Plaintiff - Appellant,

          versus


JACK POTTER, Postmaster General,

                                               Defendant - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Frederic N. Smalkin, Chief District Judge.
(CA-01-2887-S)


Submitted:   July 18, 2002                  Decided:   July 23, 2002


Before WIDENER, LUTTIG, and GREGORY, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Delois Edmondson, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Delois Edmondson appeals the district court’s order dismissing

her civil rights complaint without prejudice because she failed to

perfect service of process.    Because Edmondson may refile this

action and perfect service of process, her appeal is interlocutory

and not subject to appellate review under Domino Sugar Corp. v.

Sugar Workers Local 392, 10 F.3d 1064, 1066-67 (4th Cir. 1993).

Accordingly, we dismiss the appeal. We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.




                                                         DISMISSED




                                2